Title: From George Washington to Colonel Adam Stephen, 20 July 1776
From: Washington, George
To: Stephen, Adam



Dear Sir,
New York July 20th 1776.

Your Letter of the 4th Instt came duly to hand. I thank you for yr kind congratulations on the discovery of the vile Machinations of still viler Ministerial Agents. I hope the untimely fruit of their Intentions will in the end recoil upon their own heads—all the measures heretofore projected, has done so I think, except in Canada, where an unaccountable kind of fatality seems to have attended all our Movements since the death of poor Montgomery.
We have a powerful Fleet under the Command of Lord Howe in full view of us—distant about 8 Miles from this City—the Troops (from the best Accts amounting to about Eight or nine thousand Men) are upon Staten Island, fortifying themselves and waiting the Re-inforcement from England, which every fair Wind is expected to bring. this Reinforcement from different Accts will be from Fifteen to 20,000 Men. Our Strength greatly inferior unless the New Levies come in much faster than they have done, which I hope will be the case as harvest will soon be over and that Plea, at an end.
Two Ships on the 12th, to wit the Phœnex of 44. Guns & Rose of 20, exhibited a proof of the incompetency of Batteries to stop a Ships passage with a brisk Wind & strong tide where there are no obstruction’s in the Water to impede their motion—the above Ships pass’d through an incessant Fire from our Batteries without receiving much damage—they were each hulled several times & their Rigging a little damaged but not so as to retard their way up the River to what is called the Taupon bay a wide part of the River out of reach of Cannon Shot from either shore. here they now are, having cut of the Water Communication with Albany, & our Army on the Lakes, entirely.
I did not let the Anniversary of the 3d or 9th of this Instt pass of without a grateful remembrance of the escape we had at the

Meadows and on the Banks of Monongahela. the same Provedence that protected us upon those occasions will, I hope, continue his Mercies, and make us happy Instruments in restoring Peace & liberty to this once favour’d, but now distressed Country. Give my Complimts to the Sev⟨eral⟩ of yr Corps of my acquaintan⟨ces and⟩ believe me to be Dr Sir Yr Most Obedt ⟨Sert,⟩

Go: Wash⟨ington⟩

